No. 07-16-00133-CV


In the Interest of L.A.R., a Child           §      From the 99th District Court
                                                      of Lubbock County
                                             §
                                                    August 9, 2016
                                             §
                                                    Opinion Per Curiam
                                             §

                                     J U D G M E N T


       Pursuant to the opinion of the Court dated August 9, 2016, it is ordered,

adjudged and decreed that this appeal is dismissed.


       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo